Citation Nr: 1213260	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  08-13 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the substantive appeal (SA), received on February 7, 2008, was timely filed.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to an initial disability rating in excess of 10 percent for service-connected urticaria.

4.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

5.  Entitlement to an increased disability rating for service-connected migraine and tension headaches, currently evaluated as 30 percent disabling, to include the issue of a compensable disability rating, from May 10, 2005 to May 4, 2008.

6.  Entitlement to a disability rating in excess of 10 percent for service-connected patellofemoral syndrome of the right knee.

7.  Entitlement to a disability rating in excess of 10 percent for service-connected pseudofolliculitis barbae.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to December 1993, June 1994 to June 1998 and February 2001 to February 2004.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from June 2006, November 2006, October 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Thereafter, the claims files were transferred to the RO in Atlanta, Georgia.  In March 2011 the Board remanded the case to provide the Veteran a requested hearing.  The case has been returned to the Board for further appellate action.  

The March 2011 Board remand inaccurately identified one of the issues on appeal as whether a SA for the initial disability rating assigned for PTSD was timely filed.  In developing and adjudicating the issue of whether a timely SA was submitted with regard to the claims of entitlement to service connection for alopecia and for an increased initial disability rating for service-connected urticaria, the RO failed to address the Veteran's submitted notice of disagreement (NOD) with the initial disability rating assigned for the his service-connected PTSD.  In this respect, the Board notes that the Veteran's June 2006 NOD includes his disagreement with the denial of service connection for PTSD, as well as for alopecia and the initial disability rating assigned for his service-connected urticaria.  Moreover, at the same time the statement of the case (SOC) regarding his claims for alopecia and urticaria was issued in October 2007, a rating decision granting service connection for PTSD was also issued.  The VA Form 9, received February 7, 2008, while a SA with regard to the alopecia and urticaria claims, is clearly also the Veteran's NOD with the initial disability rating assigned his PTSD in the October 2007 rating decision.  During the course of this appeal, the Veteran again raised and perfected a later appeal for an increased disability rating for his PTSD.  However, as the Veteran submitted a timely NOD with the initial disability rating assigned his PTSD in the October 2007 rating decision and was not provided a SOC until July 2010, the Board finds that the issue for appellate consideration is a claim for an increased initial disability rating.  

Likewise, as the Board in its subsequent decision below determines that the Veteran did submit a timely SA with respect to the June 2006 rating decision's denial of service connection for alopecia and the initial rating assigned his service-connected urticaria, a subsequent July 2009 rating decision addressing later raised claims for these issues is a nullity.  Accordingly, the claim regarding the timeliness of the SA and the Veteran's claims for service connection for alopecia and for increased initial disability ratings for his PTSD and urticaria have been recharacterized to reflect the appropriate questions on appeal.  

In September 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

The issues of entitlement to service connection for alopecia and an increased disability rating for migraine and tension headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has offered credible testimony and other evidence that the October 2007 SOC was sent to him at an address that was different from his address of record, and is sufficient to rebut the presumption of regularity.

2.  As the October 2007 SOC was mailed to an inaccurate address, the SA, received February 7, 2008, is timely filed.

3.  During the pendency of his appeal, the Veteran's service-connected recurrent urticaria has not required systemic immunosuppressive therapy.

4.  Prior to April 13, 2010, the Veteran's service-connected PTSD was manifested by complaints of sleep disturbance, intrusive recollections, nightmares, irritability, hyper startle response, hypervigilance and avoidant behavior, with reported auditory hallucinations and delusions on one occasion, and resulted in occupational and social impairment with reduced reliability and productivity; there is no evidence of thought disorder, obsessional rituals, intermittently illogical, obscure or irrelevant speech, near continuous panic attacks, disorientation, or inability to work or to maintain interpersonal relationships attributed to his PTSD during this period.

5.  Since April 13, 2010, the Veteran's service-connected PTSD is manifested by symptoms including depression, sleep disturbance, nightmares, irritability, lack of motivation and social isolation, resulting in occupational and social impairment with deficiencies in most areas, but does not cause total occupational and social impairment; there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

6.  Right knee patellofemoral syndrome is manifested by complaints of pain, stiffness, weakness and a "giving way" sensation with objective evidence of flexion limited to no less than 120 degrees due to pain.

7.  There is no objective evidence of right knee instability, weakness or incoordination; or of right knee flexion limited to 45 degrees or extension limited to 10 degrees during the appeal period.  

8.  Pseudofolliculitis barbae has not cause disfigurement, nor does it involve 20 to 40 percent of the entire body or exposed areas, or require systemic therapy during the course of the appeal.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a timely filed SA for the claims for service connection for alopecia and for an initial disability rating in excess of 10 percent for urticaria have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303, 20.305 (2011).

2.  The criteria for the assignment of an initial disability rating in excess of 10 percent for urticaria have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7825 (2011).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating, and no more, are met for PTSD prior to April 13, 2010.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent disability rating, and no more, are met for PTSD since April 13, 2010.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).

5.  The criteria for the assignment of a disability rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5019, 5257, 5260, 5261 (2011).

6.  The criteria for the assignment of a disability rating in excess of 10 percent for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.14 4.21, 4.118, Diagnostic Codes 7800, 7806, 7813 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims for service connection for alopecia, urticaria, and PTSD and for his claims for increased disability ratings for migraine and tension headaches, right knee disability and pseudofolliculitis, letters dated in November 2003 and July 2005 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A March 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

The duty to assist the Veteran has also been satisfied in this case.  His service treatment records and VA compensation examination reports and treatment records are of record, as well as some private treatment records.  Multiple written statements from the Veteran's friends and families regarding their observations of his symptoms are also of record.  The record further includes a transcript of the Veteran's testimony at a personal hearing, as well as his written contentions regarding the circumstances of his disabilities, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  There is no indication from the claims files of any additional medical records that VA has not obtained or made sufficient efforts to obtain.  

VA examinations with respect to the issues on appeal were obtained.  38 C.F.R. § 3.159(c) (4).  The examination reports are adequate as they are predicated on examinations of the Veteran in conjunction with reviews of his claims files, and fully addressed the rating criteria relevant to evaluating the Veteran's service-connected disabilities.  The Veteran has not alleged that any of his service-connected disabilities have increased in severity since his examinations.  Nor has he submitted treatment records indicating any such increase in severity.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  Thus, there is adequate medical evidence of record to make a determination in this case.  As such, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326 and 3.327 and Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

With respect to the issue of whether a timely SA was filed with regard to the claims for service connection for alopecia and for an initial increased disability rating for urticaria, as this issue is being determined in the Veteran's favor, VA's statutory and regulatory duties to notify and assist under VCAA are deemed fully satisfied.  

Analysis

Timeliness of a Substantive Appeal

The Veteran asserts that he did not receive the October 2007 SOC regarding the June 2006 rating decision's denial of his claims for service connection for alopecia and for an initial disability rating in excess of 10 percent for urticaria until a date when it was too late to submit a timely SA, and that his February 7, 2008, SA should therefore be considered timely filed.  

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after a statement of the case SOC has been furnished, by a timely filed SA.  The SA can be set forth on a VA Form 9 or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the RO.  38 C.F.R. §§ 20.200, 20.201, and 20.202.  The NOD and the SA must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1);38 C.F.R. § 20.300 (2011).  

After an NOD is filed, an SOC is to be prepared unless the benefit being sought is granted in full.  38 U.S.C.A. § 7105(d)(1);38 C.F.R. § 19.29 (2011).  The SOC is to be mailed to the claimant at his or her most recent address of record, with a copy provided to the claimant's representative, if any.  38 C.F.R. § 19.30(a) (2011).  There is a "presumption of regularity" under which it is presumed that government officials have properly discharged their official duties, unless there is clear evidence to the contrary.  In order for the presumption of regularity to attach, VA must have correctly mailed notice to the latest address of record.  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  To rebut the presumption, the appellant, in addition to asserting nonreceipt, bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  The Court has held that use of an incorrect address for a claimant will constitute the clear evidence required to rebut the presumption of regularity.  Crain v. Principi, 17 Vet. App. 182, 190 (2003).  

To be considered timely, a SA must be filed within 60 days from the date that the RO mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302(b).  A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed.  If the postmark is not of record, the postmark date will be presumed to be five days prior to the day of receipt of the document by VA.  In calculating this 5-day period, Saturdays, Sundays and legal holidays will be excluded.  In computing the time limit for filing a written document, the first day of the specified period will be excluded and the last day included.  Where the time limit would expire on a Saturday, Sunday or legal holiday, the next succeeding workday will be included in the computation.  38 C.F.R. § 20.305(a), (b) (2011).  

In this case, on June 23, 2006, the RO sent the Veteran notice of the rating decision relevantly denying his claims for service connection for alopecia and PTSD and granting his claim for service connection for urticaria, assigning an initial disability rating of 10 percent.  Although the Veteran did receive the notification, the Board notes that the address on the notification was incorrect as the street number was wrong.  The Veteran timely filed a NOD with the June 2006 rating decision with regard to these issues.  As noted above, an October 2007 rating decision granted his claim for service connection for PTSD and a SOC regarding his claims for alopecia and urticaria was issued on November 26, 2007.  The SOC cover letter included the Veteran's new address; however the box number was incorrect.  During his September 2011 personal hearing, the Veteran provided credible testimony that the SOC was initially returned to the post office and was eventually redelivered to him.  Although he did not provide specific dates, he testified that by the time he received the SOC it was too late for him to file a SA within the 60 days of the initial mailing.  He testified that he filed his SA as soon as he received the SOC.

Even though the SOC was not returned to the RO as undeliverable, the Board concludes that the presumption of regularity has been rebutted in this case, as the Veteran's address in the SOC's cover letter contained an incorrect box number and the Veteran has testified that it was returned to the post office and was eventually redelivered to him at a later date.  Although it is unclear when the Veteran received the SOC, the Board finds his testimony credible and notes that he did file his SA within 10 days of the expiration of the 60 days following the original mailing of the SOC.  Resolving all reasonable doubt in his favor, the Board concludes that the SA, received February 7, 2008, is timely filed with respect to the rating decision of June 2006 and to this extent only, the appeal is granted.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.202, 20.302. 

Increased Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  

Urticaria

The Veteran's service-connected urticaria is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7825.  Under Diagnostic Code 7825 a 10 percent rating is assigned when there is evidence of recurrent episodes of urticaria occurring at least four times during the past 12-month period and responding to treatment with antihistamines or sympathomimetics.  A 30 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period and requiring intermittent systemic immunosuppressive therapy for control.  A maximum 60 percent rating is warranted where there is evidence of recurrent debilitating episodes occurring at least four times during the past 12-month period despite continuous immunosuppressive therapy.  

The Board notes that during the pendency of the Veteran's appeal the criteria for rating skin disabilities were revised effective October 23, 2008.  However the amendments only apply to applications for benefits received on or after October 23, 2008 or where the Veteran specifically requests review under those regulations.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  While the Veteran can request a review under the new criteria, he has not requested such a review.  Moreover, there were no revisions specific to Diagnostic Code 7825.  Therefore, the amended skin regulations effective on October 23, 2008 are not relevant in this appeal.  

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for an initial disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Although VA and private treatment records show the Veteran consistently reported having urticaria over his back, arms, legs and groin area, the evidence fails to show that he has undergone systemic immunosuppressive therapy for his symptoms at any time during the course of the appeal.  Indeed, a July 2004 VA treatment record shows the Veteran took antihistamines as needed for intermittent flare-ups and later VA and private treatment records show he continued to use antihistamines on a daily basis and intermittently used topical creams.  

The Board acknowledges the Veteran's subjective complaints and testimony that his rashes occurred anywhere from 2-3 times a week to every night, that they are very itchy and that his daily use of antihistamines does not prevent their recurrence.  The Board also acknowledges his mother and girlfriend's written statements that they have witnessed his rashes and their effect.  Although the February 2009 VA examiner found that the Veteran had experienced 4 or more debilitating episodes in the past 12-month period that did not respond to near continuous treatment with antihistamines, the examiner also noted that the Veteran did not use corticosteroid or any other immunosuppressive medications.  Likewise, the November 2003, August 2006, and May 2010 VA examination reports do not show the Veteran required systemic immunosuppressive therapy.  The rating criteria clearly indicate that a 30 percent disability rating requires both 4 or more debilitating episodes in a 12-month period and systemic immunosuppressive therapy.  Therefore, the Board finds no basis for establishing an initial disability rating in excess of 10 percent.  Accordingly, as the preponderance of the evidence of record is against the claim for an initial increased disability rating for urticaria, the appeal must be denied.  38 U.S.C.A. § 5107(b)



PTSD

The Veteran's service-connected PTSD is currently rated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this code, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is granted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  

In November 2003, the Veteran underwent a VA pre-discharge psychiatric examination.  At that time he reported having recurrent recollections and flashbacks of his traumatic experience.  He also had nightmares regarding his stressor and he demonstrated avoidance of stimuli associated with his trauma.  He reported having a sense of a foreshortened future and markedly diminished interest in significant activities.  He also reported feeling detached and estranged from others and having a restricted range of affect.  He complained of difficulty falling and staying asleep, irritability with outbursts of anger, exaggerated startle response, difficulty concentrating and hypervigilance.  

Mental status examination revealed the Veteran was oriented to person, time, place and situation.  His affect was evaluated as depressed, anxious, suspicious and appropriate to content.  His motor activity was observed to be slow, as was the rate of his speech, although his speech was also non-circumstantial and well organized.  There was no tendency to exaggerate or minimize his symptoms and there was no evidence of a problem in thought content.  He reported having auditory hallucinations and flashbacks of constant sirens and ringing in his ears all day long.  He denied visual hallucinations.  He reported delusions of persecution and that he heard loud noises.  There was no evidence of obsession, thought control, unusual powers, or of suicidal or homicidal ideation.  He reported occasional feelings of helplessness, hopelessness and worthlessness.  There was no evidence of elation, anger, overfriendliness, fearfulness, flatness or blunting.  The Veteran's ability to concentrate and pay attention was diminished secondary to his hallucinations.  The diagnosis was severe immediate onset PTSD.  

VA treatment records, dating from February 2004 to November 2008, show the Veteran complained primarily of insomnia, nightmares, intrusive recollections, anxiety, uneasiness around others and social isolation.  He also complained of irritability, anger outbursts, hypervigilance and hyperstartle responses.  During this period he frequently reported drinking as much as 6-7 beers a day.  In June 2004, he denied suicidal ideation, but reported homicidal thoughts in the past (without any plans or acting out).  A June 2008 treatment record indicates that the Veteran frequently checked the stove and locks in his home as well as the perimeter of his home.  At that time his attitude was pleasant and cooperative, his speech normal in rate, rhythm and volume.  There was no evidence of marked agitation or retardation.  His affect was mildly restricted, and non labile.  His thought processes were linear and goal directed.  He denied any suicidal or homicidal ideation and also denied any auditory or visual hallucinations.  His judgment and insight were assessed as fair.  He was casually groomed and had good eye contact.  An August 2008 treatment record shows the Veteran reported nightmares, insomnia, anger, avoidance, social isolation, hypervigilance, and anhedonia.  He denied suicidal or homicidal ideation and auditory or visual hallucinations.  He also reported alcohol abuse, indicating he drank 6-7 beers a day and as much as 24-36 beers from Fridays to Sundays.  He was casually groomed with good eye contact.  His affect was mildly restricted and non labile.  With the exception of the June 2004 treatment record, the Veteran repeatedly denied suicidal or homicidal ideation.  He also denied any auditory or visual hallucinations throughout this period.  

In February 2009, the Veteran again underwent VA psychological examination.  At that time he complained of insomnia, nightmares occurring 4-5 times a month, intrusive thoughts and recollections of his stressor occurring 5-6 times a week, flashbacks occurring 3-4 times a week, avoidant behavior, and social isolation.  He also reported irritability, detachment from others, hypervigilance and hyperstartle response.  He denied any history of violence or any suicide attempts.  At the time he lived with his girlfriend and 1-year old son.  He reported having good and bad days in the relationship.  

Examination results revealed the Veteran to be clean and casually dressed.  His psychomotor activity, speech, thought process and thought content were all deemed unremarkable.  His affect was assessed as constricted and his mood was described as anxious and depressed.  He was oriented to person, time and place.  He reported being unable to concentrate with a short attention span.  He was also easily distracted when working on a project.  There was no evidence of hallucination or delusions.  In assessing the Veteran's judgment, the examiner indicated that he understood the outcome of his behavior.  He reported that he slept only 2-3 hours a night and that he felt tired the next day, lacked motivation and had problems initiating and completing tasks.  He denied panic attacks and there was no evidence of suicidal or homicidal thoughts.  He had fair impulse control.  The diagnosis was PTSD.  The examiner noted that the Veteran had been unemployed 1-2 years at the time and that he had missed a lot of time from work when he was employed due to hypervigilance, exaggerated startle response and high anxiety.  However, the examiner opined that his PTSD symptoms did not cause total occupational and social impairment.  The examiner did note that the Veteran's symptoms caused him to socially isolate himself from his immediate and extended family and affected his work because of his anxiety in large groups of people and in crowded areas, as well as his inability to concentrate, irritability and memory problems.  

VA treatment records, dating from March 2009 to April 2010, show, in September 2009, the Veteran reported he had steadily increased his drinking since his return from Iraq and was currently drinking as much as 8-9 beers a day and had added liquor in the past 3-4 months.  He complained of poor sleep, averaging 2-3 hours a night and nightmares.  He also complained of low energy and anhedonia with a foreshortened future.  He also complained of avoidance of thoughts related to his trauma.  He denied having hallucinations, delusions, guilt, or suicidality.  He was alert and attentive and his speech was normal in rate and rhythm.  His mood was anxious and euthymic and his affect was congruent with his mood.  His thought process was normal and coherent and his thought content was relevant.  His insight was limited and his judgment was impaired.  The diagnoses were chronic PTSD, alcohol dependence and depression.  

In December 2009, the Veteran reported drinking 6-12 beers daily to suppress his PTSD symptoms.  He indicated he was unable to sleep without using alcohol.  He reported being unemployed and that he lived with his girlfriend and 2 children.  Mental status examination shows he was oriented to time, location and situation.  His grooming was appropriate and his speech was normal in rate and rhythm.  The Veteran's mood was described as anxious and dysphoric.  There was no evidence of hallucinations or illusions.  His thought processes were normal and coherent.  His thought content was relevant and normal.  There was no suicidal or violent ideation.  His insight was limited and his judgment was impaired.  His cognition was grossly intact.  The diagnoses included PTSD, alcohol dependence and depression.  

Subsequent VA treatment records show the Veteran reported a slight increase in violent thoughts and irritability with the discontinuance of his medication in April 2010.  He indicated that his symptoms had otherwise improved since his involvement with the SATP program.  The diagnoses were PTSD, alcohol dependence and depression.  

An April 2010 VA psychiatric examination report shows that the Veteran had been enrolled in VA's SATP program for 3 months.  He was not working at the time and stated that he had worked for 14 months as a contractor but was drinking on the job.  While he reported having an excellent relationship with his mother, he described his relationship with his sibling as distant and that with his girlfriend as strained.  He lived with his girlfriend and their 2 young children and described the relationship as having its ups and downs.  He also gave a history of domestic violence.  He reported having a history of nightmares and flashbacks which he characterized as mild in severity.

Mental status examination revealed the Veteran's eye contact to be poor during the examination.  His orientation was within normal limits.  His appearance and hygiene was described as appropriate, as was his behavior.  Affect and mood were normal and his communication was within normal limits.  His concentration was also within normal limits.  Thought processes were appropriate and there was no evidence of confusion or slowness of thought.  His memory was within normal limits, as was his abstract thinking.  His judgment was not impaired.  There was no evidence of obsessive compulsive behavior, panic attacks, delusions, hallucinations or suspiciousness.  There was no evidence of suicidal or homicidal ideation.  The examiner noted that there were behavioral, cognitive, social, affective or somatic symptoms attributed to PTSD described as flashbacks, nightmares, irritability and alcoholism.  The examiner diagnosed PTSD and alcohol dependence opining that the disabilities were related as the Veteran was self-medicating and the symptoms were superimposed and could not be delineated from each other.  The examiner opined that the Veteran was unemployable at that time.  The examiner further opined that the Veteran was intermittently unable to perform activities of daily living (but could provide self-care) because of irritability and paranoia.  He opined that the Veteran had difficulty establishing and maintaining effective work/school and social relationships because he could be verbally aggressive. He had difficulty maintaining effective family role functioning because he was distant from his family and friends.  

VA treatment records dated in May and June 2010 show the Veteran continued to complain of insomnia, nightmares 1-2 times a week, intrusive thoughts about his trauma, irritability, difficulty concentrating, hypervigilance, diminished interest in most activities, a loss of energy and avoidant behavior.  However, he denied suicidal or homicidal ideation, auditory or visual hallucinations, grandiose or persecutory delusions or paranoia.  He described his relationship with his girlfriend as having its ups and downs and his relationship with his two young children as "okay."  Mental status examinations during this period show the Veteran to be oriented to person, place, time and situation.  He was appropriately dressed, neatly groomed and had appropriate eye contact.  His memory was deemed intact, his speech clear and coherent, his mood "okay," and his affect appropriate.  His thought processes were organized and coherent and his thought content was relevant with no auditory or visual hallucinations or delusions.  His judgment was assessed as being within normal limits.  During this period there was no evidence of obsessions.  

Prior to April 13, 2010

After considering the totality of the record, and resolving all reasonable doubt in his favor, the Board finds the evidence to support a 50 percent disability rating and no higher for the Veteran's PTSD prior to April 13, 2010.  Prior to the April 2010 VA examination, the Veteran's PTSD was manifested by sleep disturbance, nightmares, intrusive memories, hyper startle response, hypervigilance, anxiety, irritability, avoidance behavior, and social isolation.  Although he had a good relationship with his mother and maintained a relationship with his girlfriend and two young children, he also reported feeling detached from them and was estranged from his girlfriend for a short time during the pendency of the appeal.  While there is no evidence to show flattened affect, circumlocutory or stereotyped speech, impaired abstract thinking, impaired memory, or difficulty understanding complex commands, sufficient findings have been presented to conclude the criteria for the assignment of a 50 percent evaluation have been met.  As such, and affording the Veteran the benefit of the doubt, the Board finds that the assignment of a 50 percent evaluation is warranted.

The Board finds, however, that the Veteran's PTSD does not warrant an evaluation in excess of 50 percent during this period.  As noted above, the evidence shows that, prior to April 12, 2010, he did not have symptoms manifested by impaired thought processes; suicidal ideation; obsessional rituals; illogical, irrelevant or obscure speech; near-continuous panic or depression that affected his ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; or neglect of personal appearance and hygiene.  Moreover, neither of the VA examiners indicated that there was any evidence of any inability to perform activities of daily living, including maintenance of minimal personal hygiene.  Likewise, although the November 2003 examiner noted the Veteran experienced auditory hallucinations and delusions of persecution, this was prior to his discharge from service and there is no evidence of any hallucinations or delusions since his discharge.  The majority of the evidence, while noting that the Veteran was unemployed, does not attribute his unemployment to his PTSD.  In light of the foregoing, therefore, the preponderance of the evidence is against a finding that the Veteran's PTSD is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, and family relations prior to April 13, 2010.  As such, a 70 percent rating is not warranted.  

In reaching this conclusion, the Board takes note of the GAF scores.  The November 2003 VA psychiatric examination shows the Veteran was assessed with a GAF score of 45, and assigned GAF of 52 during the February 2009 VA psychological examination.  Moreover, VA treatment records show GAF scores ranging from 40 to 58 during this period.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  GAF scores in the 31 to 40 range indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  GAF scores ranging between 41 and 50 are meant to indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging between 51 and 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126 (2004); see also VAOPGCPREC 10-95 (Mar. 31, 1995) (cited at 60 Fed. Reg. 43,186 (Aug. 18, 1995)).  

Although several VA treatment records show the Veteran was assessed with GAF scores of 45 to 48, indicating serious symptoms, and one score indicating some impairment in reality testing, he also has several GAF scores for this period that range from 51 to 58 denoting moderate symptoms or impairment in social, occupational or school functioning.  More importantly, despite the GAF scores assigned denoting either impairment in reality testing or serious impairment, the recorded clinical findings noted in the VA treatment records and the examination reports contradict the GAF scores provided.  In this respect, the Board notes that the mental status examinations revealed no major impairment or serious symptoms, with the one exception of his delusions and auditory hallucinations during the November 2003 VA examination prior to his discharge from service.  There has been no further evidence of hallucinations or delusions during this period.  Likewise, most of the clinical findings do not show symptoms commensurate with a higher disability rating during this period.  In sum, the preponderance of the evidence of record shows that the Veteran's PTSD does not warrant more than a 50 percent rating prior to April 13, 2010.  

Again, resolving all reasonable doubt in the Veteran's favor, the Board finds that the assignment of a 50 percent evaluation for the pendency of the Veteran's appeal is warranted prior to April 13, 2010.  

Since April 13, 2010

Reviewing the record and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a 70 percent disability rating, and no more, for PTSD, since April 13, 2010.  The Veteran does not meet all of the criteria set forth under Diagnostic Codes 9411; however, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this respect, the April 2010 VA psychiatric examination report clearly shows that the examiner believed the Veteran to be unemployable at that time.  While there is no evidence of obsessional rituals, illogical, obscure or irrelevant speech, spatial disorientation or neglect of personal appearance and hygiene, the Veteran reports chronic insomnia, nightmares, irritability and social isolation.  Likewise, although he has a good relationship with his mother, his ability to maintain effective relationships is impaired as evidenced by his social isolation and his impaired relationship with his girlfriend and 2 young children.  

However, the preponderance of the medical evidence affirmatively shows that the condition is not manifested by any gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name.  The April 2010 VA psychiatric examination reveals that the Veteran's PTSD, is manifested by significant sleep disturbance, nightmares and intrusive thoughts; and while there is evidence of avoidant behavior and significant social isolation and occupational impairment, the evidence affirmatively shows that his PTSD symptoms have not caused total social and occupational impairment.  In this regard, the Board observes that, while the Veteran is socially isolated from most people, he nevertheless is maintaining a good relationship with his mother, and he has also maintained his relationship with his girlfriend throughout the pendency of this appeal.  While the April 2010 VA examiner opined that the Veteran was intermittently unable to perform activities of daily living due to paranoia and irritability, the examiner indicated that he could provide self-care.  Moreover, none of the VA treatment records or the VA examination report indicate that there is any evidence of a lack of maintenance of minimal personal hygiene.  In light of the evidence discussed above, the Board finds that the evidence in total supports the assignment of a 70 percent disability rating, and no more, under Diagnostic Code 9411 for the Veteran's service-connected PTSD.   

In reaching this conclusion, the Board takes note of the various GAF scale scores.  The April 2010 VA examiner assigned the Veteran a GAF score of 45, indicating serious impairment and VA treatment records, dated in May and June 2010, assigned him GAF scores of 56 and 60, indicating moderate symptoms.  

Taking into consideration the Veteran's GAF scores associated with diagnosed PTSD and the impairment from the signs and symptoms of PTSD as described in the examination report and treatment records since April 13, 2010, the Board finds that the Veteran's occupational and social impairment due to PTSD represents no more than a 70 percent disability rating.  In this regard, although the May and June 2010 VA treatment records show GAF scores indicative of moderate impairment, the Board acknowledges that, the Veteran was assigned a GAF score indicating serious symptoms or serious impairment in social, occupational, or school functioning at the time of the April 2010 VA examination with the examiner's opinion that the Veteran was unemployable and was intermittently unable to perform activities of daily living.  But more importantly, as outlined above, the preponderance of the objective findings regarding the Veteran's psychiatric symptoms on mental status examination, including coherent thought process, as well as no evidence of delusions or hallucinations or grossly inappropriate behavior, or persistent danger of hurting self or any disorientation or memory loss for names of close relatives, own occupation or own name, do not support the conclusion that the disability is of the severity contemplated for a 100 percent evaluation under Diagnostic Code 9411.  

As noted previously, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present, and it is evident from the medical evidence that the level of impairment more nearly approximates a 70 percent evaluation.  Mauerhan, 16 Vet. App. at 442.  Accordingly, the Board finds that the present severity of the disability at issue is more appropriately reflected by a 70 percent evaluation.  The benefit of the doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.97, Diagnostic Code 9411.

In reaching this conclusion, the Board acknowledges the Veteran's testimony and written contentions regarding his PTSD symptoms, as well as the written statements from his mother and girlfriend regarding his symptoms.  However, the Board finds more probative the objective medical findings during mental status examinations during the VA examination reports, as well as objective observations in VA treatment records.  Although the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds the findings of medical psychiatric professionals, both during treatment and during evaluations of the Veteran's PTSD symptoms, to be more probative of severity of PTSD disability, as the objective findings are based on the Veteran's reported symptoms, review of his records and objective assessment of his observed behavior.  

Right Knee

The Veteran's service-connected right knee patellofemoral syndrome is currently assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5019.  Diagnostic Code 5019 states that bursitis is to be rated on the basis of limitation of motion of the affected parts as degenerative arthritis.  Diagnostic Code 5003 states that the severity of degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.

Under Diagnostic Code 5261, limitation of extension of the leg warrants a zero percent rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; a 20 percent rating when limited to 15 degrees; 30 percent when limited to 20 degrees; 40 percent when limited to 30 degrees; and 50 percent when limited to 45 degrees.

The regulations define normal range of motion for the leg as zero degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate I.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).

Initially, the Board notes that other diagnostic codes for knee disabilities provide for ratings greater than 10 percent.  However, there is no evidence of right knee ankylosis (Code 5256), instability or subluxation (Code 5257), dislocated semilunar cartilage (Code 5258), or of malunion of the tibia and fibula (Code 5262).  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

Considering the evidence of record, the Board finds that the overall disability picture does not more closely approximate the criteria for an initial disability rating in excess of 10 percent under the applicable criteria.  38 C.F.R. § 4.7.  Initially, the evidence of record shows right knee flexion was measured to 140 degrees during the April 2010 VA general medical examination and no more than 120 degrees (due to pain) during the August 2006 and April 2009 VA orthopedic examinations.  Likewise, right knee extension was measured to 0 degrees during all the VA examinations.  The VA examination reports show the Veteran complained of pain, weakness, stiffness, and a "giving way" sensation in the right knee.  The April 2009 VA examiner noted right knee tenderness and a "popping" sound with range of motion testing.  There was also evidence of mild guarding.  However, none of the examiners found any additional functional impairment due to pain, weakness, fatigue, or lack of endurance.  Likewise, VA treatment records, dating from May 2006 to June 2010, show the Veteran's complaints of right knee pain and weakness that worsens when climbing stairs or sitting in one position for long periods of time.  However, these treatment records repeatedly show either a normal gait or full range of motion in the right knee.  Thus, the overwhelming preponderance of the evidence reveals that limitation of right knee motion does not warrant even a compensable disability rating under Codes 5260 or 5261.  

The August 2006, April 2009 and April 2010 VA examiners also found no objective evidence of instability, laxity, or subluxation.  Likewise, VA treatment records during the pendency of the appeal show no instability or ligamentous laxity despite the Veteran's complaints.  A June 2007 MRI of the right knee, while showing findings consistent with tendinopathy in the distal quadriceps tendon, was otherwise normal.  Despite there being no objective evidence of right knee instability or laxity, a November 2007 VA treatment record shows the Veteran was issued a knee brace.  In this respect, the Board acknowledges the Veteran's subjective complaints of a "giving way" sensation or instability in his right knee, as well as complaints of pain and weakness.  However, as there is no objective evidence of instability, subluxation or limitation of flexion or extension to a compensable degree under the rating criteria, the Board finds no basis for establishing a disability rating in excess of 10 percent on the basis of functional loss.  Accordingly, as the preponderance of the evidence of record is against the claim for an increased disability rating for right knee patellofemoral syndrome, the appeal must be denied.  38 U.S.C.A. § 5107(b)

Pseudofolliculitis Barbae

The Veteran's service-connected pseudofolliculitis barbae is currently rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7813 (2011) for dermatophtosis.  Diagnostic Code 7813 indicates that tinea barbae should be rated as disfigurement of the head, face or neck, scars or dermatitis, depending upon the predominant disability.  

As noted above, during the pendency of the Veteran's appeal the criteria for rating skin disabilities was revised effective October 23, 2008.  However the revised criteria of Diagnostic Codes 7800 and 7806 are essentially the same as the former criteria for the purposes of rating the Veteran's pseudofolliculitis barbae.  Therefore, the amended skin regulations effective on October 23, 2008 are not relevant in this appeal.  

Under Diagnostic Code 7800, a 10 percent evaluation is warranted for scars of the head, face, and neck when there is one characteristic of disfigurement.  A 30 percent evaluation requires visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2006).

In Note 1 under diagnostic code 7800, the eight characteristics of disfigurement are:  a scar 5 or more inches (13 or more cm) in length, scar at least one-quarter inch (0.6cm) wide at its widest part, surface contour of scar elevated or depressed on palpation, scar adherent to underlying tissue, skin hypo-or hyperpigmented in an area exceeding six square inches, skin texture abnormal (irregular, atrophic, shiny, scaly, etc) in an area exceeding six square inches, underlying soft tissue missing in an area exceeding six square inches, and skin indurated and inflexible in an area exceeding six square inches.  Also, in Note 3, one is to take into consideration unretouched photographs when evaluating under these criteria.

Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

During the pendency of his appeal there is no indication of any complaints or treatment for pseudofolliculitis barbae.  The Veteran testified that because razors caused inflammation, he instead used clippers on his face every 2 days.  He testified that shaving in service caused him to develop a very dark spot on his jaw about the size of a quarter.  During the August 2006 VA examination, the Veteran denied any current treatment and stated he used clippers to cut his beard.  At the time of the April 2010 VA examination, he reported having constant symptoms on his right cheek and that he had shedding and crusting on his face.  He stated he used hydrocortisone cream 2 times a day for his symptoms.  Physical examination during the August 2006 VA examination revealed a few scattered areas in the beard area, and papular scars covered by his beard typical of pseudofolliculitis barbae.  There was no disfigurement and his scars were noted to be covered by his beard.  The examiner estimated that the Veteran's diagnosed pseudofolliculitis barbae involved 5 percent of the exposed surface of the body and 2 percent of the total body surface.  The April 2010 physical examination revealed current involvement of the neck and cheeks with hyperpigmentation of less than 6 square inches.  There was no ulceration, exfoliation, crusting, disfigurement, tissue loss, induration, inflexibility, hypopigmentation, abnormal texture or limitation of motion.  The skin lesion coverage of the exposed area was 2 percent and also 2 percent of the whole body.  The examiner opined that the diagnosed pseudofolliculitis barbae was not associated with systemic disease or a nervous condition.  

After reviewing the evidence of record under the rating criteria, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his pseudofolliculitis barbae.  There is no medical evidence indicating that the Veteran's pseudofolliculitis affects at least 20 percent of the entire body or 20 percent of his exposed areas.  Likewise there is no evidence of any characteristics of disfigurement.  In this respect, although the April 2010 examiner noted hyperpigmentation, it did not exceed 6 square inches.  There is also no evidence that the Veteran requires systemic therapy or of treatment by immunosuppressive medication for six weeks or more during a 12 month period of time, as required under the rating criteria.  Thus, the Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for his service-connected pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 7800, 7806, 7813. 


Conclusion

In reaching the above determinations, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and the Court's decision in Thun v. Peake, 22 Vet. App. 111 (2008).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disabilities are not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disabilities are inadequate.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected urticaria, PTSD, right knee patellofemoral syndrome and pseudofolliculitis barbae under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, supra.

Lastly, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, the RO adjudicated the Veteran's separately raised claim for TDIU in a July 2009 rating decision and the Veteran did not initiate an appeal.  The Board therefore finds that the facts of this case do not fall within the scope of the holding in Rice.  The Veteran has expressly claimed TDIU that a rating decision subsequent to those subject to this appeal denied, but the Veteran did not appeal the denial of TDIU.  In other words, the TDIU issue was already separately addressed.


ORDER

The February 7, 2008, SA is considered timely filed with respect to the November 2006 rating decision.  The appeal to this extent only is granted.

Entitlement to an initial disability rating in excess of 10 percent for urticaria is denied.  

Entitlement to an initial disability rating of 50 percent for PTSD is granted prior to April 13, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to an initial disability rating of 70 percent for PTSD is granted from April 13, 2010, subject to the rules and regulations governing the payment of VA monetary benefits.

Entitlement to a disability rating in excess of 10 percent for right knee patellofemoral syndrome is denied.

Entitlement to a disability rating in excess of 10 percent for pseudofolliculitis is denied.


REMAND

VA is required to provide a medical examination when the record of the claim does not contain sufficient medical evidence for VA to adjudicate the claim.  See 38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  

With regard to the Veteran's claim for service connection for alopecia, the evidence of record appears to be conflicting.  Initially, a November 2003 VA compensation examination conducted prior to the Veteran's discharge in February 2004 notes his history of losing his hair since 2001 and objective evidence of patchy alopecia on the front of the scalp.  The examiner diagnosed alopecia, but did not provide any opinion as to its etiology.  However, subsequent August 2006, April 2010 and May 2010 VA examination reports specifically note there is no evidence of either scarring alopecia or alopecia areata, which are the types of alopecia for which rating criteria has been provided.  There are no other treatment or examination reports indicating a current diagnosis of alopecia.  Finally, the claims files contain a copy of a picture of the Veteran holding a sign with his name and dated March 30, 2010.  The picture does not appear to demonstrate alopecia in the front of the Veteran's scalp as noted in the November 2003 examination report.  Under the circumstances the Board finds that the record does not contain sufficient medical evidence for VA to adjudicate the claim.  The Veteran should be provided another examination to determine whether he currently has alopecia etiologically related to his service.  

The Veteran's service-connected migraine and tension headaches are evaluated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  His claim for an increase was received May 5, 2010, at a time he was assigned a noncompensable disability rating.  During the course of the appeal, a 30 percent disability rating was assigned effective from May 8, 2008.  Under Diagnostic Code 8100 a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  

The rating criteria do not define "prostrating nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999)(in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack.).  By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

VA treatment records indicate regular complaints of headaches, initially diagnosed as combined tension-migraine and, as early as May 2008, diagnosed as intractable migraine headaches.  

The April 2009 VA neurological examiner noted the Veteran's history of having prostrating headaches 2-3 times a month and other headaches occurring 3-4 times a month that lasted 16-18 hours.  The Veteran stated he had an aura with his headaches and associated nausea.  He stated he could not drive when he had a severe headache.  The examiner noted that he had been diagnosed with intractable migraines in May 2008 and was treated with Imitrex injections and Inderal.  However, the examiner did not opine on the current frequency and severity of his migraine headaches or whether his attacks were productive of severe economic inadaptability.  On remand, the Veteran should be provided another VA examination to assess the severity of his service-connected migraine headache disability.  The examiner should not only note the quantity of the Veteran's headaches but also their severity and their impact of the Veteran's daily activities or occupational life as well as functional loss.  Updated VA treatment records also should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  VA should obtain copies of the Veteran's VA treatment records, dating from June 2010 to the present, and associate the records with the Veteran's claims files.

2.  The Veteran should be afforded a VA examination to determine the current nature and etiology of any alopecia found to be present.  All necessary studies or tests should be accomplished and the examiner must review the evidence in the claims folders, and acknowledge such review in the examination report.  

Based on the medical findings and a review of the claims folders, the examiner is requested to offer an opinion as to whether the Veteran currently has alopecia, and if so, whether it is at least as likely as not that the Veteran's alopecia is etiologically linked to his service or any incident therein.  The examiner should pay particular attention to the aforementioned November 2003, August 2006, April and May 2010 VA examination reports.  

If the examiner is unable to provide the requested opinions without resort to speculation, the examiner should clearly indicate that and describe what facts or information is missing that would permit a non-speculative opinion.  In any event, the examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

3.  The Veteran should also be afforded another VA examination to evaluate the nature and severity of his service-connected migraine and tension headaches.  The claims folders should be made available to and reviewed by the examiner in conjunction with the examination.  In providing an assessment of the severity of the migraine headaches, the examiner should specifically address the quantity and severity of his migraines, to include whether these episodes are prostrating episodes, the frequency of any prostrating episodes, and if the headaches produce severe economic inadaptability.  

The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on this claim.

4.  Thereafter, VA should readjudicate the issues of service connection for alopecia and for an increased disability rating for migraine and tension headaches.  If the issues on appeal remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


